KENNEDY, Justice,
dissenting.
I respectfully dissent. “Theft” is correctly stated by the majority to be “unlawfully appropriating property with the intent to deprive the owner of the property (emphasis mine).” Tex.Penal Code Ann. § 81.-03(a) (Vernon 1974). Tex.Penal Code Ann. § 31.01(3) (Vernon Supp.1986) defines “deprive” as follows:
(3) Deprive means:
(A) * * *
(B) to restore property only upon payment of reward or other compensation. ...
As the majority states, it was apparently noted that appellant’s act of keeping both radios was an attempt to force Lopez to return the $230.00 appellant paid for radio number one.
We must view the evidence in the light most favorable to the judgment. Houston v. State, 663 S.W.2d 455, 456 (Tex.Crim.App.1984). When we do this we have a case where appellant held property of another and offered to restore it only upon payment of a reward, i.e., the payment of $230.00 cash to which he was not entitled.
This was not a serious crime, as apparently was noted by the trial court in assessing a relatively mild punishment. Nevertheless, it was a crime and the findings of the trial court should be upheld. I would affirm.